43 N.J. 251 (1964)
203 A.2d 257
ABRAHAM EPSTEIN, PLAINTIFF-RESPONDENT,
v.
GRAND UNION COMPANY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued September 9, 1964.
Decided September 21, 1964.
*254 Mr. Robert T. Quackenboss argued the cause for appellant (Messrs. Burton, Seidman & Burton, attorneys).
Mr. Albert W. Seaman argued the cause for respondent (Messrs. Seaman, Williams & Seaman, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of the Appellate Division.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, SCHETTINO and HANEMAN  6.
For reversal and remandment for new trial as to damages only  Justice HALL  1.